IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00377-CV

ROSE DONALDSON,
                                                            Appellant
v.

JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, AS SUCCESSOR
BY MERGER TO CHASE HOME FINANCE LLC,
                                   Appellees



                      From the County Court at Law No. 2
                          McLennan County, Texas
                         Trial Court No. 20121376CV2


                          MEMORANDUM OPINION


      JP Morgan Chase Bank, National Association, as successor by merger to Chase

Home Finance, LLC (Chase), filed a forcible detainer action against Rose Donaldson

seeking possession of certain real property. The justice court entered final judgment in

favor of Chase on August 28, 2012. Donaldson appealed to the McLennan County Court

at Law No. 2. The trial court conducted a bench trial on January 15, 2014, on the forcible
detainer and also considered Donaldson’s plea in abatement. The trial court entered

judgment that Chase is entitled to possession of the real property and denied Donaldson’s

plea in abatement and motion to dismiss. We affirm.

       In the first issue, Donaldson argues that the trial court erred in hearing the case

and rendering judgment because Chase’s pleading was not “sworn to by the Plaintiff”

and, therefore, was not a valid pleading. The Texas Rules of Civil Procedure provide

that, “a petition in an eviction case must be sworn to by the plaintiff.” TEX. R. CIV. Pro.

510.3 (a). Donaldson argues that because the petition was signed by Chase’s counsel

rather than Chase, it was not a valid pleading.

       Former Rule of Civil Procedure 739 stated:

              When the party aggrieved or his authorized agent shall file his
       written sworn complaint with such justice [of the peace], the justice shall
       immediately issue citation directed to the defendant or defendants
       commanding him to appear before such justice at a time and place named
       in such citation, such time being not more than ten days nor less than six
       days from the date of service of the citation.

Tex. R. Civ. P. 739 (West 2013, repealed 2013). New Rule 510.3(a), which is the basis of

the issue before us, states, "In addition to the requirements of Rule 502.2, a petition in an

eviction case must be sworn to by the plaintiff ...." TEX. R. CIV. P. 510.3(a). In the order

adopting the rule amendments, the Texas Supreme Court provided that the new rules

govern cases filed on or after August 31, 2013, or pending on August 31, 2013. TEX. SUP.

CT. ORDER, Misc. Docket No. 13-9049, April 15, 2013. The Court stated “[a]n action taken

before August 31, 2013, in a case pending on August 31, 2013, that was done pursuant to
Donaldson v. JPMorgan Chase Bank                                                       Page 2
any previously applicable procedure must be treated as valid.” Id. Chase filed its

petition, verified by counsel for Chase, on August 17, 2012. Therefore, the case was filed

pursuant to Rule 739 which permitted an authorized agent to verify the petition.

       Moreover, a defective verification does not deprive a county court of jurisdiction

to hear a forcible detainer action.     Norvelle v. PNC Mortgage, 472 S.W.3d 444, 446

(Tex.App.-Fort Worth 2015, no pet.). Further, Donaldson contends that pursuant to Rule

510.3 there is no longer any provision of the applicable rules that permits a plaintiff’s

attorney to swear to a forcible detainer petition and that strict compliance with the rule's

language is required; however, Donaldson has not cited us to any authority to support

the proposition that defects in an eviction petition can deprive the trial court of

jurisdiction and make the resulting eviction judgment void. See Norvelle v. PNC Mortgage,
472 S.W.3d at 446. We overrule the first issue.

       In the second issue Donaldson argues that the trial court erred in hearing the case

and rendering judgment because Chase did not have standing to prosecute the claim. In

the third issue, Donaldson argues that the trial court erred in granting judgment for

possession of the property because Chase did not tender evidence that it was allowed to

rely on the “tenancy at sufferance” language in the Deed of Trust, and Chase was not in

privity of contract with Donaldson in regard to the claimed lien instrument.

       Donaldson executed a deed of trust that provided the following provision if the

property was sold at foreclosure:


Donaldson v. JPMorgan Chase Bank                                                      Page 3
       If the Property is sold [at a foreclosure sale], [Donaldson] or any person
       holding possession of the Property through [Donaldson] shall immediately
       surrender possession of the Property to the purchaser at that sale. If
       possession is not surrendered, [Donaldson] or such person shall be a tenant
       at sufferance and may be removed by writ of possession.

       A forcible detainer action is an expedited proceeding intended to "provide a

speedy, simple, and inexpensive means for resolving the question of the right to

possession of premises" where no unlawful entry occurs. Rice v. Pinney, 51 S.W.3d 705,

709 (Tex.App.--Dallas 2001, no pet.). The only issue to be resolved in a forcible detainer

action is the right to actual and immediate possession of the property; the merits of title

are not adjudicated. Salaymeh v. Plaza Centro, LLC, 264 S.W.3d 431, 435 (Tex.App.-

Houston [14th Dist.] 2008, no pet.). To prevail in a forcible-detainer action, a plaintiff

need only show sufficient evidence of ownership and is not required to prove title to

demonstrate a superior right to immediate possession. Hong Kong Dev., Inc. v. Nguyen,

229 S.W.3d 415, 433 (Tex. App.—Houston [1st Dist.] 2007, no pet.) (op. on reh’g).

Therefore, whether the sale of property under a deed of trust is invalid may not be

determined in a forcible-detainer action and must be brought in a separate suit. Williams

v. Bank of N.Y. Mellon, 315 S.W.3d 925, 927 (Tex. App.—Dallas 2010, no pet.).

       Chase demonstrated its right to possession of the property because the substitute

trustee’s deed showed Chase’s purchase of the property, the deed of trust showed

Donaldson’s status as a tenant at sufferance when she did not vacate the property after

Chase purchased the property, and the notices to vacate showed Chase’s notification to


Donaldson v. JPMorgan Chase Bank                                                     Page 4
Donaldson that she was a tenant at sufferance and that she must vacate the property. Any

defects in the foreclosure process or with Chase’s title to the property may not be

considered in a forcible-detainer action. See Schlichting v. Lehman Bros. Bank FSB, 346
S.W.3d 196, 198–99 (Tex. App.—Dallas 2011, pet. dism’d). We overrule Donaldson’s

second and third issues.

       We affirm the trial court’s judgment.




                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 31, 2016
[CV06]




Donaldson v. JPMorgan Chase Bank                                                  Page 5